Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The instant application having Application No. 16/948,828 is presented for examination by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19 and 20 are rejected under 35 U.S.C. 101 as directed to the non-statutory subject matter of a computer program.  The claims lack the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 U.S.C. 101.  They are clearly not a series of steps or acts to be a process, nor are they a combination of chemical compounds to be a composition of matter.  Storage medium can be interpreted as signals and a processor can be interpreted as software. As such, they fail to fall within a statutory category. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

As per claim 8, the phrase associating an authentic certificate is unclear as well as what it is associated with because of a typo in the claim between identified and permission.  Even if the claim is interpreted as ‘associating a certificate with an authority’, the scope would still be unclear because certificates are generally associated with an entity at the time of creation.  If this claim is not directed to generating the certificate, the step of associating lacks context.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP Application Publication 2016/0117495 to Li et al., hereinafter Li.
As per claims 1, 14, and 19, Li teaches exposing a set of content objects to a user, wherein at least one content object of the set of content objects is associated with a first resource access permission [DLC policies applied to objects having permissions set by the admin; 0034];
 responsive to an access request to access the at least one content object in a manner that is in conflict with the first resource access permission [user attempts an action that is not allowed by the DLC policies and the object is locked down with a block access flag; 0037, 0044], and responsive to a user-provided justification, overriding the first resource access permission of the at least one content object with a second resource access permission [override restricted access; 0041], wherein the second resource access permission is different from the first resource access permission (0041); and
 applying the second resource access permission to one or more of the content objects [object able to be accessed in ways not allowed by the DLC policy because the restricted access was overridden; 0045].
As per claims 2, 15, and 20, Li teaches associating the second resource access permission with further content objects to govern further user interactions [object has unrestricted access for some time period or trigger condition; 0041 and 0047].
As per claims 3 and 16, Li teaches objects are descendants of the at least one content object [evaluates copies made of object; 0039].
As per claims 4 and 17, Li teaches the second resource access permission corresponds to at least one of, allowing the access request based on the user-provided justification, allowing the access request based on a previous user-provided justification, or denying the access request (0041).
As per claims 5 and 18, Li teaches revoking the second resource access permission when metadata of the at least one content object has changed from a previous value [rules changed, unrestricted access revoked; 0041].
As per claim 6, Li teaches revoking the second resource access permission when a classification label of the at least one content object has changed from a previous value [classified as having sensitive information, receives block access flag; 0045 and 0056].
As per claim 7, Li teaches presenting at least one policy-specific justification option to the user via a user interface (0041).
As per claim 9, Li teaches validating the user-provided justification [admin reviews; 0041 and 0060].
As per claim 10, Li teaches the user-provided justification comprises a time- bounded validity period that is checked against a date range in response to receipt of an access request [unrestricted access can be revoked at next pre-defined time slot for policy evaluation; 0035 and 0041].
As per claim 11, Li teaches denying an override of the first resource access permission of the at least one content object with a second resource access permission based on a policy of the content management system [admin reviews justification; 0060].
As per claim 12, Li teaches associating the second resource access permission with further content objects to govern further user interactions comprises updating content object metadata with at least the second resource access permission [block access (flag) override; 0041].
As per claim 13, Li teaches emitting at least one aspect of the user-provided justification to an auditing facility (0041).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li hereinafter in view of USP Application Publication 2003/0018890 to Hale et al., hereinafter Hale.
As per claim 8, Li teaches an identified [[a]] permission override authority that is either an identified human or an autonomous agent [admin: 0041 and 0060].  Li does not explicitly teach associating an authentication certificate.  Hale uses override certificates to add certain access rights for a user.  Having special permissions in a cryptographically protected certificate is one way in which the user seeking to override the DLC policy could justify an override to the admin.  Also, certificates provide proof of the identify of the user which would be invaluable in making an override decision.  The admin would obviously want to know who the user is that is making such requests.  The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results.   The use of certificate to authenticate does not produce any unpredictable results to the system of Li.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Friday, 9:30am - 5:30pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431